PER CURIAM
In this habeas corpus action, the trial court found that the harm alleged by plaintiff did not state a claim for relief and did not warrant a hearing. Plaintiff appeals the judgment dismissing the writ.
Defendant’s returns do not allege facts that would defeat plaintiffs allegations. They only controvert them. Defendant now concedes that plaintiffs allegations, if true, state a basis for relief, because he alleges severe pain for which defendant has refused treatment and a denial of diagnoses and treatment by a specialist that was recommended by defendant’s own doctors. We accept the concession. Because plaintiff alleges facts sufficient to state a claim for habeas corpus relief, the trial court improperly dismissed the writ. Bedell v. Schiedler, 307 Or 562, 566, 770 P2d 909 (1989); Fox v. Zenon, 106 Or App 37, 806 P2d 166 (1991).
Reversed and remanded.